DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 13, 17-24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan et al. (US 2019/0239097 A1), hereinafter referred to as D1, in view of Yang et al. (US 2017/0237783 A1), hereinafter referred to as D2.
Regarding claims 1, 2, 17, and 33, D1 discloses a low latency operation for wireless communication networks, which comprises:
receiving configuration information for a first bearer for a first machine-type communication service type and a second bearer for at least one second machine-type communication service type, said first service type comprising a voice over internet protocol service (Referring to Figure 5, The dedicated bearer may be configured with different communication parameters than the default bearer to assist with providing a different quality of service level. In this case, traffic associated with a particular application may be communicated using the communication parameters of the dedicated bearer (first bearer for a first MTC service type, according to configuration), and other traffic may be communicated using the communication parameters of the default bearer (second bearer for a second MTC service type, according to configuration). In this way, a higher quality of service, VoLTE, (e.g., a lower latency and/or the like) may be provided using the dedicated bearer (first bearer).  See paragraphs 0050 and 0082-0084.  D1 specifically teaches VoIP in paragraphs 0083 and 0106.); and
communicating with a base station with the VoIP service using said first bearer for said first machine-type communication service type and the second bearer for said at least one second service type (Referring to Figure 5, UE 120 communicates with base station 110 according to the dedicated and default bearer.  See paragraphs 0082-0084.)
D1 does not disclose a plurality of machine-type communication service types each of which is associated with a priority level at least one of which is promoted higher than a non-guaranteed bearer.
D2 teaches, referring to Figure 7, it is well-known in the art that different bearers can be associated with different Quality-of-Service (QoS) identifiers (QCIs), a bearer ID, and/or channel priorities, comprising either guaranteed or non-guaranteed bearers. For example, a dedicated bearer (e.g., for VoIP voice traffic) may be associated with QCI 1, channel priority level 2, and bearer ID 5; a default bearer with IMS APM for IMS signaling may be associated with QCI 5, channel priority level 1, and bearer ID 4; a default bearer with data APN for PS data may be associated with QCI 9, channel priority level 8, and bearer ID 3 (equivalent to a non-guaranteed bearer); a SRB for NAS signaling may be associated with a channel priority level 3 and a bearer ID 1; and a SRB for RRC signaling may be associated with a channel priority level 1 and bearer ID 1. The channel priority level may define which channel or bearer should send data first when receiving transmission opportunity; a lower channel priority level means higher priority (e.g., channel priority level 1 being the highest priority, channel priority level 2 being a lower priority, etc.).  See paragraph 0083.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the priority levels of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to prioritize time sensitive traffic to improve quality of service of delay insensitive traffic.
	
Regarding claims 3 and 18, the primary reference further teaches determining a metric of a signal quality for communications with the apparatus; comparing the metric to a threshold value; and determining the configuration information in dependence on the comparison (Referring to Figure 5, delay (metric of a signal quality for communications with the apparatus) is tracked according to the delay budget report.  For a VoLTE call, the UE 120 may be capable of determining the end-to-end latency associated with the VoLTE call (the UE measurement and comparison of tolerable end-to-end latency is equivalent to dynamically determining the threshold value as the UE functions independently), and the base station 110 may not be capable of making such a determination. In this case, the UE 120 may signal an adjustment to the delay budget (delay exceeds an equivalent threshold value), and the base station 110 may modify one or more parameters of a UE configuration (e.g., a DRX cycle length and/or a coverage enhancement transmission repetition configuration) based at least in part on receiving the signal indicating the adjustment (determining configuration information in dependence on the comparison).  See paragraphs 0090-0092.)

Regarding claims 4 and 19, D1 does not disclose wherein the configuration comprises scheduling of the non-guaranteed bearer is delayed until after the first bearer is setup.
D2 teaches delaying scheduling of a second bearer (equivalent to non-guaranteed bearer) until after a first bearer is setup.  See paragraph 0037.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the bearer delayed setup of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to further prioritize time sensitive traffic over secondary non-time sensitive traffic to improve quality of service of delay insensitive traffic.

	Regarding claims 5 and 20, the primary reference further teaches determining a metric of a signal quality for communications with the apparatus (Referring to Figure 5, for a VoLTE call, the UE 120 may be capable of determining the end-to-end latency associated with the VoLTE call, and the base station 110 may not be capable of making such a determination. In this case, the UE 120 may signal an adjustment to the delay budget.  See paragraphs 0091.); and using the metric to determine a number of repetitions a channel transmitted to the apparatus is to have (Referring to Figure 5, action may include modifying a configuration of a number of repetitions used by the base station 110 and/or the UE 120.  See paragraph 0100.)
	
Regarding claims 6 and 21, the primary reference further teaches receiving an indication of the signal quality from the apparatus; and determining the metric from the indication (Referring to Figure 5, for a VoLTE call, the UE 120 may be capable of determining the end-to-end latency associated (indication of signal quality) with the VoLTE call, and the base station 110 may not be capable of making such a determination. In this case, the UE 120 may signal an adjustment to the delay budget (determining metric from indication).  See paragraphs 0091.)
	
Regarding claims 7 and 22, the primary reference further teaches wherein said second bearer comprises a plurality of second machine-type communication service types (Referring to Figure 5, other traffic, of MTC services, may be communicated using the communication parameters of the default bearer (second bearer for a second MTC service types, according to configuration). In this way, a higher quality of service, VoLTE, (e.g., a lower latency and/or the like) may be provided using the dedicated bearer (first bearer).  See paragraphs 0050 and 0082-0084.)
	
Regarding claims 8 and 23, the primary reference further teaches wherein a first narrowband supports at least one of the first bearer or a second narrowband supports the second bearer (Referring to Figure 5, UEs comprising narrowband Internet of things devices operating on corresponding narrowband.  See paragraph 0050.)

	Regarding claims 9 and 24, the primary reference further teaches wherein the first narrowband is a dedicated narrowband configured to be used with only services of at least one of the first service type or the second narrowband is a shared narrowband configured to be used with all machine-type communication service types (Referring to Figure 5, UEs comprising narrowband Internet of things devices operating on corresponding narrowband, a dedicated band for VoLTE services and default band for other services.  See paragraph 0050 and 0082-0084.)
	
Regarding claim 13, the primary reference further teaches receiving reconfiguration information providing a command to delete the first bearer for the first machine-type communication service type (Referring to Figure 5, the dedicated bearer is activated and inactivated accordingly (command to delete the first bearer).  See paragraph 0103.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 13, 17-24, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rico Alvarino et al. (US 2018/0034604 A1) - methods and apparatus for optimizing real time services (e.g., such as a voice over Long Term Evolution (LTE) (VoLTE)) for devices with limited communications resources, such as machine type communication (MTC) devices and enhanced MTC (eMTC) devices.
Hampet (US 2016/0095034 A1) - systems, and devices are described for wireless communication at a UE. A first radio configuration is received. The first radio configuration for a first service on a first air interface to a first base station. A second radio interface is received. The second radio configuration for a second service on a second air interface to a second base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462